In an action for a divorce and ancillary relief, the plaintiff wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Berkowitz, J.), dated March 7, 1985, as amended May 15, 1985, as held that there was no in personam jurisdiction over the defendant husband and in effect dismissed her claims for financial relief.
Ordered, that the order, as amended, is affirmed insofar as appealed from, with costs.
Contrary to the plaintiffs contentions, we conclude that Special Term properly determined that there were lacking the necessary New York contacts to permit the court to exercise in personam jurisdiction over the defendant. The record reveals that after their marriage in 1976, the parties immediately departed from New York, and, in fact, never established a marital domicile in this State, instead residing in various jurisdictions until their separation in 1983. Moreover, the record is devoid of factors which might otherwise tend to establish a range of association with the State of New York subsequent to the parties’ marriage and departure from this State in 1976 (cf., Matter of Minsky v Tully, 78 AD2d 955; Wilke v Wilke, 73 AD2d 915, 916-917). In light of the foregoing, there are absent sufficient contacts to afford a basis for the exercise of in personam jurisdiction over the defendant.
We have reviewed the plaintiffs remaining contentions and find them to be without merit. Brown, J. P., Weinstein, Rubin and Spatt, JJ., concur.